Citation Nr: 0815717	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-24 790	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an increased rating for multiple fractures 
of the right tibia and fibula, with involvement of muscle 
groups X, XI, XII, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right foot with involvement of the 
tarsal bones.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from July 1984 to May 
1986.

These matters come before the Board of Veterans' Appeals 
(Board) following an April 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In February 2004, the Atlanta RO 
assumed jurisdiction over the veteran's claims file.  In May 
2006, the Board remanded the claims on appeal for additional 
development.  Following further development of the record on 
appeal, the RO continued its denial of the claims and 
returned these matters to the Board.  

As the appeal with respect to the veteran's claim for a 
rating in excess of 10 percent for arthritis of the right 
foot with involvement of the tarsal bones emanates from the 
veteran's disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized the claim as for an initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Board notes that in a January 1993 rating decision, the 
RO awarded a 10 percent evaluation for residuals of a 
fracture of the right femur with bursitis of the right hip.  
In doing so, the RO noted that the 10 percent evaluation 
contemplated any right hip or knee disability.  It also noted 
that the 30 percent rating assigned for the right leg and 
foot contemplated symptoms of pain and discomfort in the leg 
and foot.  Adjudications of the veteran's claim regarding the 
right tibia and fibula disability after she filed for an 
increased rating in August 2001, reflect the RO's 
contemplation of the veteran's right knee in rating this 
lower leg disability.  As such, the Board will likewise 
consider whether the veteran warrants additional compensation 
due to any identified residual right knee disability.  The 
right foot disability has been separately rated by the RO, as 
noted above, and will likewise be considered a part of issue 
number 2.

Also, the Board notes that in a February 2007 rating 
decision, the RO denied the veteran's claims for service 
connection for hysterectomy and for disability of the left 
lower extremity.  The veteran expressed disagreement with the 
decision and the RO issued a January 2008 statement of the 
case (SOC).  A review of the record provided to the Board 
does not reflect that the veteran has submitted a substantive 
appeal.  Thus, the claims for service connection for 
hysterectomy and for disability of the left lower extremity 
are not in appellate status.

Finally, in an April 2007 statement, the veteran made 
arguments concerning her service-connected scars of the right 
leg.  She again made arguments in relation to her scars in a 
September 2007 statement.  The Board liberally construes the 
veteran's statements regarding her scars as a claim for a 
rating higher than 10 percent for scars of the right leg.  As 
this claim for a higher rating has not been considered by the 
RO, it is not before the Board.  Hence, the claim is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The residuals of multiple fractures of the right tibia, 
right fibula and right foot with involvement of Muscle Groups 
(MG) X, XI, and XII are manifested by severe muscle 
impairment without malalignment or nonunion of the tibia and 
fibula.  

2.  Since August 28, 2001, the veteran's right knee has 
exhibited a full range of motion with pain, with mild to 
moderate loss of functional impairment; disability of the 
right knee, diagnosed as right knee tendonitis, more nearly 
approximates limitation of extension to 10 degrees.  

3.  Since August 28, 2001, disability of the right foot, with 
arthritis involving the tarsal bones, more nearly 
approximates severe foot disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
multiple fractures of the right tibia and fibula with 
involvement of Muscle Groups X, XI, XII, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 
5262, 5310, 5311, 5312 (2007).

2.  Since August 28, 2001, the criteria for a separate rating 
to 10 percent for limitation of extension of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5261 
(2007).  

3.  Since August 28, 2001, the criteria for a rating to 30 
percent for right foot disability, to include arthritis with 
involvement of the tarsal bones, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of an automobile accident during service the 
veteran sustained a closed comminuted fracture of the right 
femoral shaft, a Grade III-A open comminuted fracture of the 
right tibia and fibula with the tibia protruding 
posteromedial through the gastrocnemius muscle, and multiple 
bone fractures of the right foot.  As a result, the veteran 
underwent an open reduction and internal fixation of the 
right femur with blade plate, open reduction and internal 
fixation of the tibia and fibula with a side plate, and open 
reduction and internal fixation of the right foot bones with 
Kirschner wires.  A report of hospitalization, dated October 
1985 to November 1985, notes that subsequent X-rays of the 
right lower extremity revealed the right femur with blade 
plate in place with good alignment, a side plate applied to 
the tibia with excellent alignment, and multiple K-wire 
fixation of the bones of the right foot.  The veteran's 
neurovascular status was noted as being intact since the 
injury to the right lower extremity.  

Presently, the veteran contends that she is entitled to 
higher evaluations for the disabilities at issue.  She 
alleges that she experiences pain, swelling, and stiffness in 
her right lower leg (to include the right knee) and foot, and 
that she has difficulty standing or walking due to pain.  She 
maintains, in essence, that the currently assigned 
evaluations do not adequately reflect the severity of her 
impairment.  

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In a case involving a rating increase, as is the case here, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
a claimant that, to substantiate a claim, the claimant must 
either provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in the 
severity of the disability and the effect that the worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Additionally, if 
the particular diagnostic code under which the claimant is 
currently rated authorizes higher disability ratings based on 
specific criteria beyond the noticeable effect of the 
worsening of the disability and its effect upon the 
claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.  
The Board also notes that a claim for increased rating and a 
claim for a higher initial rating are similar in that the 
veteran seeks a higher evaluation for his or her service-
connected disability.  The United States Court of Appeals for 
Veterans Claims (Court), however, did not hold in Vazquez-
Flores that the VCAA notice requirements set forth in that 
decision applied to initial rating claims.  

Here, the issue pertaining to multiple fractures of the right 
tibia and fibula, with involvement of Muscle Groups X, XI, 
XII, is a claim for a rating increase.  The Board notes that 
the veteran's disability has been rated under 38 C.F.R. 
§ 4.56, Diagnostic Code 5311 for disability of Muscle Group 
XI.  As discussed more thoroughly below, Diagnostic Code 5311 
authorizes higher disability ratings based on the noticeable 
effect of the worsening of the disability-identified as 
slight, moderate, moderately severe, and severe muscle 
disability.  The Board also notes that the veteran has 
submitted numerous written arguments as to how her disability 
affects her everyday activities and employment.  Thus, there 
is lay evidence of record as to the effect the veteran's 
disability has on her employment and daily life.  
Furthermore, in an August 2006 notice letter, the veteran was 
apprised how VA determines a disability rating and the 
percentage ratings that could be assigned.  She was also 
notified of examples of evidence that she could submit that 
were relevant to establishing an increased rating.  

Otherwise, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claim for a higher rating for multiple fractures of 
the right tibia and fibula, with involvement of Muscle Groups 
X, XI, and XII has been accomplished.  Through notice letters 
in July 2003 and August 2006, the veteran was notified of the 
legal criteria governing her claim and the evidence needed to 
substantiate her claim.  The letters also notified the 
veteran that the RO was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO requested that the 
veteran identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  Additionally, the 
veteran was requested to submit evidence in support of her 
claim.  Thus, the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b))

The Board notes that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that proper 
VCAA notice should notify the veteran of:  (1) the evidence 
that is needed to substantiate the claim, (2) the evidence, 
if any, to be obtained by VA, and (3) the evidence, if any, 
to be provided by the claimant; and (4) VA must make a 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  As 
indicated above, the four content-of-notice requirements have 
been met in this case.  

The Board concludes that during the administrative appeal 
process, the veteran was provided the information necessary 
such that any defective pre-decisional notice errors were in 
effect cured.  Vazquez-Flores, 22 Vet. App. at 49.  
Consequently, it is not necessary to remand this case to 
require additional notification in accordance with Vazquez-
Flores.  

The Board also notes that the claim for a higher rating for 
arthritis of the right foot with involvement of the tarsal 
bones is a claim for a higher initial rating.  The veteran 
has been provided a notice letter in May 2002 that told her 
that her claim for service connection for arthritis of the 
right foot with involvement of the tarsal bones had been 
granted.  The notice included a copy of the RO's April 2002 
rating decision.  In that rating decision, the veteran was 
informed of the evidence the RO had considered and its 
reasons for assigning a 10 percent rating.  In May 2004, the 
RO issued the veteran a statement of the case (SOC).  The 
statement of the case apprised the veteran of the relevant 
rating criteria associated with her claim, and provided the 
reasoning for the RO's decision.  Such notifications did not 
include a notice prior to the April 2002 rating decision that 
awarded service connection, but did provide the content-of-
notice requirements of the VCAA.  A July 2007 letter 
supplemented these notifications.  Consequently, a remand to 
repeat the notifications is not required.

The Board thus finds that the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of both her claims on appeal and given ample time 
to respond.  In addition, the RO re-adjudicated the claims by 
way of a June 2007 supplemental statement of the case (SSOC).  
The Board thus finds that "the appellant [was] provided the 
content-complying notice to which [she] [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Otherwise, nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the veteran's claims.  Here, the 
veteran's service medical records are associated with the 
claims file, as are identified treatment records.  The 
veteran has also been provided VA examinations in support of 
her claims.  Otherwise, the veteran has not identified, and 
the record does not indicate, existing records that need to 
be obtained pertinent to the claims on appeal.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  The Court has also held that "staged 
ratings" are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  If VA's adjudication of an 
increased rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision on that claim 
is made.  Thus, VA's determination of the "present level" 
of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  See 38 C.F.R. 
§ 4.55(b).  

When compensable muscle group injuries are in the same 
anatomical region but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

The regulations provide that instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are also to be considered.  
38 C.F.R. § 4.45(f).  See also 38 C.F.R. § 4.59 ("The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability"); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995) (determinations 
regarding functional loss "should, if feasible, be 
'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups").  See also Johnson v. Brown, 9 Vet. App. 7 (1996).  

Concerning the rating for multiple fractures of the right 
tibia and fibula, with involvement of Muscle Groups X, XI, 
and XII, the disability has been evaluated as 30 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5311 for 
"severe" injury to Muscle Group XI.  Disability arising 
from injury to Muscle Group XI, as well as to Muscle Groups X 
and XII (38 C.F.R. § 4.73, Diagnostic Codes 5310 and 5312) is 
evaluated as 0 (noncompensable), 10, 20, and 30 percent for 
slight, moderate, moderately severe, and severe disability, 
respectively.  These muscle groups are generally involved in 
movement of the forefoot and toes, propulsion thrust in 
walking, plantar flexion of the foot and stabilization of the 
arch, as well as flexion of the knee.  In this case, Muscle 
Groups X, XI, and XII are in the same anatomical region and 
act on the leg and foot.  In accordance with 38 C.F.R. 
§ 4.55(e), the veteran's 30 percent rating is a combined 
evaluation for all three muscle groups.  Here, as the veteran 
is receiving the highest available rating for muscle injury 
under all three muscle groups (30 percent), a higher 
evaluation under 38 C.F.R. § 4.73, Diagnostic Code 5310, 
5311, or 5312 is not available, even with application of 
38 C.F.R. § 4.55(e).  

The veteran's disability has also been considered under 38 
C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of the 
tibia and fibula involving malunion or nonunion.  In this 
case, other than complaints of soreness and/or tenderness 
along the right tibia, there is lack of any clinical evidence 
of impairment associated with the right tibia or fibula due 
to malunion or nonunion.  The veteran's complaints of 
fatigue, weakness and lack of endurance are otherwise 
compensated for in the current 30 percent rating under 
Diagnostic Code 5311.  See e.g., 38 C.F.R. § 4.14 (2007) (The 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Likewise, there is no indication that the veteran's bone and 
muscle injuries result in any associated neurovascular 
disability.  See also 38 C.F.R. § 4.55(a) (2007) (a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.).  

As noted in the Introduction above, the Board has also taken 
into consideration whether the veteran's right knee 
disability warrants a separate compensable rating.  The 
medical evidence reflects a diagnosis of tendonitis of the 
right knee on VA examination in March 2007.  Additionally, X-
rays of the right knee were normal on VA examination in 
February 2002 and March 2007.  While instability of the right 
leg and foot was noted by the examiner during the February 
2002 VA examination, specific testing of the right knee at 
that time did not reveal subluxation or lateral instability, 
nor was such found during the March 2007 VA examination.  
While the veteran's right knee does reflect limitation of 
flexion, any loss of flexion is compensated for in the 30 
percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5311.  
(The Board notes that Muscle Group XI is involved in flexion 
of the knee.  Diagnostic Code 5311.)  Additionally, it should 
be pointed out that a 30 percent rating is the highest rating 
under the criteria for limitation of flexion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Thus, a separate rating for 
loss of flexion is prohibited.  See 38 C.F.R. § 4.14; 
Esteban, supra.  

Muscle Groups X, XI, and XII are not involved in extension of 
the knee.  As such, the manifestations of the veteran's 
muscle injuries do not include any limitation of extension of 
the right knee.  The veteran has demonstrated full extension 
of the right knee with pain.  Neither the examiner in 
February 2002 or March 2007, however, identified where in the 
veteran's range of motion pain first began or how 
functionally debilitating in terms of the rating criteria the 
pain was.  The veteran's right knee has been described as 
exhibiting mild to moderate functional limitation due to 
pain.  Therefore, in light of this evidence, and taking into 
consideration of any functional loss due to pain, the Board 
finds that the veteran's right knee disability more nearly 
approximates limitation of extension to 10 degrees and a 
rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  

The Board also notes that the veteran is receiving a separate 
10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 for right foot arthritis with involvement of the 
tarsal bones.  Under diagnostic code 5010, arthritis due to 
trauma is to be rated for degenerative arthritis under 
diagnostic code 5003.  Under diagnostic code 5003, 
degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  

Furthermore, under diagnostic code 5003, in the absence of 
limitation of motion, arthritis is rated as 10 percent 
disabling with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; and 20 percent 
disabling with X-ray evidence of involvement of 2 or more 
major joints or 2 or more major joint groups, with occasional 
incapacitating exacerbations.  

As noted above, Muscle Groups X, XI, and XII are involved in 
movement of the forefoot and toes, propulsion thrust in 
walking, plantar flexion of the foot and stabilization of the 
arch.  The provisions of 38 C.F.R. § 4.73 describe motion, as 
muscles move joints.  In other words, the manifestations of 
joint and muscle injuries include limitation of motion.  
Thus, if the joint manifestation is limitation of motion, the 
symptom is generally already compensated for under the muscle 
rating.  Here, it does not appear to the Board that the 10 
percent rating assigned for the veteran's right foot 
arthritis was based on limitation of motion.  

Notwithstanding the rating criteria utilized by the RO to 
rate the veteran's right foot disability, here, the Board 
finds the right foot disability may be rated utilizing the 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
for other foot injuries.  See VAOPGCPREC 9-98 (The nature of 
the particular injury determines whether limitation of motion 
is involved under Diagnostic Code 5284.)  Under this 
diagnostic code a 10 percent rating is for application when 
there is a moderate injury.  A 20 percent rating is for 
application when there is a moderately severe injury, and a 
30 percent rating, the highest available under Diagnostic 
Code 5284, is for application when there is severe 
disability.  A note to Diagnostic Code 5284 indicates that 
loss of use of the foot warrants a 40 percent rating.  The 
rating criteria under Diagnostic Code 5284 do not include 
definitions of "moderate," "moderately severe," or 
"severe."  Nonetheless, the Board finds in light of medical 
evidence and the veteran's complaints, and with application 
of reasonable doubt in favor of the veteran, the disability 
picture more nearly approximates the criteria for a 30 
percent rating for severe right foot disability.

In this case, the veteran has consistently complained of 
right foot soreness, swelling, and pain.  As noted above, the 
veteran fractured the bones in her right foot as a result of 
an automobile accident in service.  As a result, the 
fractured bones were wired/pinned together (The wires/pins 
have since been removed).  The veteran has reported that she 
continues to experience extreme discomfort and pain when she 
walks regardless of the type of shoes she wears.  She also 
has submitted evidence that documents her use of orthotics. 

Examination of the veteran's right foot in July 2001 revealed 
diffuse tenderness over the midfoot.  A report of February 
2002 VA examination reflects the examiner's report of 
subcutaneous atrophy of the right anterior foot along with 
callous formation over the plantar aspect of the medial 
aspect.  An X-ray of the right foot revealed inversion to 20 
degrees, eversion to 10 degrees, and osteoarthritis involving 
the tarsal bones.  The examiner noted that there was minimal 
to moderate functional loss due to pain.  While the veteran 
was diagnosed by a private physician in April 2003 with right 
foot pes planus with the loss of transverse metatarsal arch, 
the VA examiner, in his report of March 2007 VA examination, 
reported that there was no evidence of right foot pes planus 
on clinical or radiological examination.  Otherwise, an X-ray 
of the right foot during the VA examination revealed mild 
diffuse osteopenia; hallux valgus deformity; and post-
traumatic osteoarthritis of the tarso-metatarsal, 
calcaneocuboid, and naviculocuneiform articulations of the 
right foot.  

Taking into account all of the evidence of record since the 
grant of service connection, August 28, 2001, the Board is of 
the opinion that the veteran's symptomatology and complaints 
are best characterized as demonstrating severe disability of 
the right foot.  The veteran has not otherwise lost the use 
of her right foot such that she would be equally well served 
by amputation.  Thus, a rating to 30 percent for right foot 
disability is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5284.  

The Board notes that with regard to the amputation rule, in 
pertinent part: "[t]he combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed."  38 
C.F.R. § 4.68 (2007).  Amputation of a lower extremity at the 
middle or lower thirds of the thigh may be assigned a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5162 
(2007).  Amputation of a leg with defective stump and thigh 
amputation recommended or amputation not improvable by 
prosthesis controlled by natural knee action may also be 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5163 and 5164 (2007).  Amputation of a lower 
extremity at the upper third of the thigh warrants an 80 
percent evaluation if the point of amputation is at or above 
a point one-third of the distance from the perineum to the 
knee joint, measured from the perineum.  38 C.F.R. § 4.71a, 
Diagnostic Code 5161 (2007).  

Thus, assuming arguendo that the hypothetical elective level 
of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and 
Diagnostic Codes 5161, 5162-5164, because the prosthetic knee 
joint clearly does not involve the upper third of the thigh.  
In short, with the exception of instances where a 100 percent 
rating may be assigned for one year following implantation of 
a prosthetic knee (see 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2007)), a rating greater than 60 percent is not 
assignable.  

It should be pointed out that the "Amputation Rule" does not 
expressly limit its application to just schedular, versus 
extraschedular, evaluations.  However, even assuming arguendo 
that an extraschedular rating is for consideration, the 60 
percent evaluation, which is derived from combining the two 
30-percent ratings and the 10 percent rating for limitation 
of extension of the right knee, is commensurate with the 
significant impairment of the right lower extremity 
functioning and ambulation the veteran experiences.  
Additionally, no loss of use of the right lower extremity 
attributable to the service-connected disability has been 
clinically shown.  Thus, extraschedular rating is not for 
consideration, since the case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, for the afore-stated reasons.  38 C.F.R. 
§ 3.321(b)(1) (2007).  


ORDER

A rating higher than 30 percent for multiple fractures of the 
right tibia and fibula, with involvement of Muscle Groups X, 
XI, XII, is denied.  

Since August 28, 2001, a separate rating of 10 percent for 
right knee disability, which functionally equates to 
limitation of extension, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Since August 28, 2001, a rating to 30 percent for right foot 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


